UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period fromto Commission File Number 1-14742 JINPAN INTERNATIONAL LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands (Jurisdiction of incorporation or organization) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan People’s Republic of China (Address of principal executive offices) Mark Du, Chief Financial Officer 390 Veterans Boulevard Carlstadt, NJ 07072 Telephone: (201) 460-8778 (x140) Facsimile: (201) 460-8775 mdu@jstusa.net (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Common Shares, $0.0045 par value (Title of Class) NASDAQ (Name of each exchange on which registered) Securities registered or to be registered pursuant to Section 12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 16,395,456 Common Shares, par value $0.0045 per share Indicate by check mark is the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Table of Contents FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 16 Item 4A. Unresolved Staff Comments 39 Item 5. Operating and Financial Review and Prospects 39 Item 6. Directors, Senior Management and Employees 49 Item 7. Major Shareholders and Related Party Transactions 52 Item 8. Financial Information 53 Item 9. The Offer and Listing 55 Item 10 Additional Information 56 Item 11. Quantitative and Qualitative Disclosure of Market Risk 62 Item 12. Description of Securities Other than Equity Securities 62 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 62 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 62 Item 15. Controls and Procedures 62 Item 16A. Audit Committee Financial Expert 63 Item 16B. Code of Ethics 63 Item 16C. Principal Accountant Fees and Services 64 Item 16D. Exemptions from the Listing Standards for Audit Committees 64 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 64 Item 16F. Change in Registrant’s Certifying Accountant 65 Item 16G. Corporate Governance 65 PART III Item 17.
